                 Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 1 of 8

                              KASOWITZ BENSON TORRES                              LLP
                                                 1633 BROADWAY                                    ASPEN
                                                                                                 ATLANTA
                                            NEW YORK, NEW YORK 10019                            HOUSTON
                                                                                              LOS ANGELES
         KIM CONROY                               (212) 506-1700
                                                                                                  MIAMI
DIRECT DIAL: (212) 506-1946
   KCONROY@KASOWITZ.COM                         FAX: (212) 506-1800                              NEWARK
                                                                                             SAN FRANCISCO
                                                                                             SILICON VALLEY
                                                                                             WASHINGTON DC




                                                                      February 27, 2019


         BY ECF and Hand Delivery

         Honorable James L. Cott
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 21-D
         New York, NY 10007

                  Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                          Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948-JFK-JLC

         Dear Magistrate Judge Cott:

                 We write on behalf Andrew Wang and Shou-Kung (the “Wangs or “Defendants”) in
         advance of the discovery conference scheduled for March 4, 2019. Significant disputes exist
         between the parties regarding discovery in these actions. Among other issues, Plaintiff continues
         to maintain -- despite Your Honor’s admonition at the last status conference -- that she is under
         no obligation to participate in discovery in, or as she perceives related to, the Wangs’ affirmative
         case because her motion to dismiss is yet to be ruled on by Judge Keenan. This week Plaintiff
         informed the Defendants that, yet again, intend to seek a stay of discovery. On this basis,
         already rejected by both Judge Keenan and Your Honor, Plaintiff has refused to produce
         documents relevant to the Wangs’ affirmative claims, fully respond to interrogatories, or consent
         to an inspection of artwork in her possession. Plaintiff’s refusal to participate in discovery on
         this basis is in direct violation of Your Honor’s directive at the parties’ last status conference.
         The Wangs respectfully request Your Honor’s intervention and assistance with respect to the
         matters set forth herein.

                  Plaintiff’s Refusal to Produce Discovery Related to the Wang’s Action

                 Pursuant to the Court’s directive at the January 18, 2019 discovery conference (the “1/18
         Conference”) and subsequent order, the parties were directed to serve initial disclosures in the
         actions by January 31, 2019. Plaintiff has disregarded that order. To date, Plaintiff has not
         served initial disclosures in connection with the Wangs’ affirmative case.
        Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 2 of 8

KASOWITZ BENSON TORRES                                        LLP
Honorable James L. Cott
February 27, 2019
Page 2 of 8

        On February 26, 2019, the parties met and conferred (the “2/26 M&C”) and Plaintiff
informed Defendants that Plaintiff intends to seek -- for the third time -- a stay of discovery in
the Wangs’ affirmative case pending resolution of Plaintiff’s motion to dismiss, and thus
contends Plaintiff is not obligated to participate in any discovery related to the Wang action.
Plaintiff’s refusal to provide discovery in the Wangs’ affirmative case is in direct contradiction
with the Court’s order. Your Honor denied a request by Plaintiff to stay discovery in the Wangs’
affirmative case at the 1/18 Conference and made clear that discovery in the Wangs’ case was to
proceed as directed by Judge Keenan. Plaintiff’s refusal to provide initial disclosures and
produce documents has impeded the Wangs’ ability to conduct discovery in their affirmative
case and makes completion of document discovery by March 15, 2019 all but impossible.
Accordingly, Defendants respectfully request the Plaintiff be ordered to serve initial disclosures
and produce documents in the Wang action immediately.

        As set forth above, Plaintiff informed Defendants that Plaintiff intends to seek a stay of
discovery in the Wangs’ affirmative case for a third time. In brief review, on November 27,
2018, the Plaintiff requested Judge Keenan stay discovery in the Wangs’ affirmative case
pending a determination of Plaintiff’s motion to dismiss. Judge Keenan denied the Plaintiff’s
request, consolidated the two actions for discovery purposes, and referred the cases to Your
Honor. Upon commencement of discovery, Plaintiff refused to participate in discovery in the
Wangs’ affirmative case on the grounds she intended to seek a stay of discovery. During a meet
and confer on January 15, 2019, Plaintiff refused to discuss the Wangs’ request for documents
related to their complaint, stating she intended to seek a stay of that discovery from this Court
despite Judge Keenan’s previous ruling.

        In a letter dated January 15, 2019, and again at the 1/18 Conference, Plaintiff requested
that Your Honor stay discovery in the Wangs’ affirmative case, which Your Honor promptly
denied pursuant to Judge Keenan’s previous determination. (See 1/18 Tr. at 20:15-23:15)
Subsequent to Your Honor’s denial of Plaintiff’s request for a stay, and given Plaintiff’s previous
refusal to meet and confer regarding discovery in the Wangs’ affirmative case, counsel for
Defendants suggested that the matter be tabled so that the parties could meet and confer on those
document requests. (Id. at 51:3-52:5)

        Thereafter, in an effort to reach agreement, Defendants sent Plaintiff the following list of
the categories of documents they are seeking in relation to their affirmative claims1:

        a. D&C related to assets transferred from CC Wang, CC Wang entities or the Estate to
           Defendants and/or their named controlled entities.
        b. D&C regarding the corporate organization of: Northwich, Soon Huat, Tie Fung,
           Goldwave, Excal, Translink, Luxin, Eastpal, and/or Zenas.
        c. D&C regarding Dr. Lloyd.

1
  Defendants also noted that many of these categories of documents were requested in Defendants’ request for
production in Plaintiff’s affirmative action as such evidence could support Defendants’ defenses.
      Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 3 of 8

KASOWITZ BENSON TORRES                            LLP
Honorable James L. Cott
February 27, 2019
Page 3 of 8

      d. D&C concerning sales of artwork that originated from CCW that the Kings or their
         representatives or entities sold/transferred since the TRO.
      e. D&C concerning Jeffrey Zankel referenced in the Cmplt. ps. 44-47.
      f. D&C with or concerning HH Fang related to Northwich certificate or artwork that
         originated from the CC Wang collection.
      g. D&C with or concerning Xin Zhao, Jian-Min Zheng, Ti-Quan Liu, Yong-Yu Lin,
         Ming Yan and/or their reps/entities concerning any sales of artwork.
      h. D&C reflecting artwork on the Appel Inventory that is in China, including when and
         how they were transferred and any declarations, customs reports or required
         documentation.
      i. D&C reflecting any funds received by the King Defendants related to artwork on the
         Appel Inventory.
      j. D&C concerning the source of funds for litigation costs, Raymond King’s purchase
         of YK’s apartment and YK’s Shanghai home.
      k. D&C concerning the appraisal/valuation of any artwork on the Appel Inventory
         and/or originated from CC Wang’s collection that YK cited as part of her estate
         during her bankruptcy proceeding.
      l. D&C concerning or evidence any ownership, sale, exhibition, transfer or auction of
         any artwork that: 1) was on the Appel Inventory and/or 2) originated with the Estate
         or CY Art or any entity/trust controlled by CC Wang that was purportedly sold, gifted
         or transferred to: 1) the Kings, 2) Norwich; 3) Soon Huat; 3) Tie Fung; 4) Soon Huat;
         5) Tie Fung; 6) Goldwave; 7) Excal; 8) Translink; 9) Luxin; 10) HH Fang; and 11)
         any other family members of the Kings, including financial or tax returns.
      m. D&C sufficient to demonstrate the locations of any artwork stored at Day & Meyer
         (D&M), including an inventory or record of the art stored with D&M and when
         artwork was removed.
      n. D&C concerning James Soon and any artwork or CC Wang.
      o. D&C regarding North Fork Bank and any artwork.
      p. D&C sufficient to demonstrate the controlling interest or transfer of control
         concerning: 1) Northwich; 2) Soon Huat; 3) Tie Fung; 4) Goldwave; 5) Excal; 6)
         Translink; 7) Luxin; 8) Eastpal; and 9) Zenas.
      q. Defendants’ assets listed on tax returns.
      r.    D&Cs sufficient to establish the source of funds related to: 1) R. King’s 72nd st.
            purchase and 2) YK’s Shanghai real estate purchases.
      s. D&C sufficient to show the source of funds related to funding any Estate or this
         litigation.
      t. D&C related to YK’s knowledge of the 2009 BWT exhibition, including any travel to
         China in 11/09.
      u. D&C related to the Shanghai exchange between the Kings and AW.
      v. Documents identified/referenced in the King’s interrogatory responses and Rule 26
         disclosures.
        Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 4 of 8

KASOWITZ BENSON TORRES                                         LLP
Honorable James L. Cott
February 27, 2019
Page 4 of 8

        At the 2/26 M&C, Plaintiff yet again refused to address these requests or produce any
documents responsive to them on the grounds that Plaintiff intends to again seek a stay of
discovery in the Wangs’ affirmative case.2 Over 3 months have passed since Judge Keenan
referred these matters to Your Honor and Plaintiff has never sought such relief. Further, this
Court invited Plaintiff to file such a motion if it sought such relief over a month ago. (See 1/18
Tr. at 23:3-15) As of yet, Plaintiff failed to do so.

        Plaintiff’s refusal to participate in discovery in the Wangs’ affirmative case is contrary to
the unequivocal orders of both Judge Keenan and Your Honor and Plaintiff’s “intention” to file a
motion to stay discovery does not relieve Plaintiff of her obligations. Plaintiff’s conduct in
connection with discovery in the Wangs’ affirmative case is baseless. Accordingly, the Wangs
respectfully request that Your Honor order Plaintiff immediately commence producing
documents responsive to the Wangs’ document requests and to complete such production by no
later than March 15. The Wangs further request that, in the event Plaintiff continues to refuse to
participate in discovery in the Wangs’ case and fails to complete her production, the Court grant
an adverse inference sanction against Plaintiff.

        Plaintiff’s Interrogatory Responses

        Plaintiff also refuses to respond to, or has offered extremely limited responses to, several
of the Wangs’ interrogatory requests that Plaintiff deems related to the Wangs’ affirmative case.
Plaintiff set forth this position in her February 1, 2019, responses and objections to Defendants’
First and Second sets of Interrogatories (“Plaintiff’s Interrogatory Responses”) and maintained it
at the 2/26 M&C. To that end, Plaintiff has either refused to respond, or significantly limited her
response to, Defendants’ interrogatories seeking information relevant to artwork currently, or
previously, in her possession, custody or control, including: artwork represented by Plaintiff on
the Appel Inventory as being in her possession; information regarding the location of that
artwork; information concerning her purchase, selling, transferring, or transporting of Chinese
art; and, the identity of individuals with knowledge of the same. (Plaintiff’s Interrogatory
Responses 12-16). Additionally, Plaintiff has refused to respond to interrogatories seeking
information about her finances, the corporate entities that she purports to control, the sources of
her assets, and the addresses of properties she owns or controls. (Id. at 17-20). As noted above,
Plaintiff’s contention that her intention to seek a stay of discovery relieves her of her discovery
obligations is contrary to this Court’s directive and order.3




2
  We note that Your Honor invited Plaintiff to file a motion with Judge Keenan at the 1/18 Conference. Now a
month has passed, no motion was filed, and Plaintiff’s counsel continues to insist that she has no obligation to
participate in discovery in the Wangs’ affirmative case. (See 1/18 Tr. at 23:3-15)
3
  Moreover, many of the interrogatories that Plaintiff refuses to answer bear on both her case against the Wangs’
and the Wangs’ affirmative case or the Wangs’ defenses to Plaintiff’s claims.
       Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 5 of 8

KASOWITZ BENSON TORRES                                LLP
Honorable James L. Cott
February 27, 2019
Page 5 of 8

       Inspection of Artwork in Plaintiff’s Possession

         As raised at the 1/18 Conference, the Defendants have requested that Plaintiff make
available for inspection all artwork on the Appel Inventory or otherwise claimed by the Estate
that is in her possession. (See 1/18 Tr. at 68:9-20) The Wangs attempted to meet and confer
concerning the inspection, and expressed willingness to make artwork in the Wangs’ possession
available to Plaintiff for inspection. Plaintiff objects to any inspection of the artwork in her
possession on the ground that it is not relevant to her action against the Wangs and that she has
no obligation to participate in discovery in the Wangs’ affirmative case. Plaintiff’s contentions
are baseless.

         As Your Honor has recognized, the Wangs’ claims in their affirmative action center in
large part around artwork Plaintiff wrongfully converted, disposed of, or looted from the Estate.
An inspection of the artwork in Plaintiff’s possession is critical to determine what artwork is in
her possession. The inspection is all the more critical at this juncture because, as the Wangs’
allege in their Amended Complaint, an illegal sale by Plaintiff was discovered as recently as
December 2018, when artwork Plaintiff claimed was in her possession was sold at a public
auction in China (indicating it was likely sold Plaintiff at an earlier date.) The Wangs request an
inspection of the artwork in her possession to determine the full scope of Plaintiff’s misconduct.
Further, an inspection of the artwork in Plaintiff’s possession is relevant to the Wangs’
affirmative defenses of, inter alia, fraud and misrepresentations by Plaintiff, unclean hands,
illegality, in pari delicto, and Plaintiff’s concealment of assets and relevant facts. Defendant’s
position is that the discovery sought supports these defenses to the extent they demonstrate
Plaintiff’s own bad actions or support a finding barring Plaintiff’s claims in whole or part.

        Finally, we note for Your Honor that on February 11, 2019, the Surrogate’s Court issued
an order removing Plaintiff as preliminary executor of the Estate – except for the limited purpose
of pursuing this action -- based on these same allegations regarding disposal of restrained
property claimed by the Estate pending final determination on the issue. (See February 11, 2019
Surrogate’s Court Decision, at 3, attached hereto as Ex. 1) Accordingly, for the foregoing
reasons, an inspection of the artwork in Plaintiff’s possession is critical to resolution of the
factual issues before the Court and the Wangs respectfully request that the Court order Plaintiff
to make the artwork in her possession available for inspection by no later than March 15, 2019.

       Documents Produced in the Surrogate’s Court Action

        At the 1/18 Conference, the Court heard argument concerning, and addressed, the
production of documents previously produced in the Surrogate’s Court proceedings. At the 1/18
Conference, and in further communications, Plaintiff’s counsel has asserted that these prior
productions contain documents responsive to many of the Wangs’ document requests and other
documents Plaintiff intends to rely upon in this action. (See 1/18 Conference Transcript (“1/18
Tr.”) at 27:9-35:10) At the 1/18 Conference, the Wangs’ offered to, at their own cost, have a
vendor duplicate the Surrogate’s Court productions in Plaintiff’s possession. Plaintiff’s counsel
       Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 6 of 8

KASOWITZ BENSON TORRES                                LLP
Honorable James L. Cott
February 27, 2019
Page 6 of 8

objected on the grounds that they had work product interspersed in the productions. The Court
resolved the dispute and ordered Plaintiff’s counsel to remove its work product from the
productions so that a vendor could copy the files. (1/18 Tr. at 32:9-33:5) On February 22, 2019,
Defendants inquired about the timing for sending a vendor to Plaintiff’s counsel’s office to
duplicate the files, but received no response. At the 2/26 M&C, Plaintiff’s counsel stated they
had not prepared their files for copying because they had not received a request from Plaintiff to
copy the files. This assertion was false. The Wangs’ demand for these documents has been
pending for months and the Court’s directive that Plaintiff prepare the documents for copying
was clear. Regardless, Defendants’ counsel offered to send a vendor to duplicate the files that
same day. In response, Plaintiff’s counsel reasserted that their files were not ready and did not
provide a date by which they would be. Accordingly, we respectfully request that the Court
order the Surrogate’s Court productions in Plaintiff’s possession be prepared for duplication and
production by no later than March 6, 2019. Defendants will also make the documents produced
in the Surrogate’s Court action in their possession available to the vendor for production on that
same date.

       Documents Plaintiffs Agreed to Produce at the 1/18 Conference

        On the 2/26 M&C, Plaintiff’s counsel advised that numerous documents Plaintiff agreed
to produce related to Plaintiff’s allegations in her amended complaint, consist of: 1) documents
produced in the Surrogate’s Court’s action and/or 2) submissions and/or transcripts from the
Surrogate’s Court action. Notwithstanding the documents produced in the Surrogate’s Court
action that will be exchanged, Defendants respectfully request that to the extent Plaintiff will not
produce the submissions and/or transcripts from the Surrogate’s Court action she relied upon in
asserting her claims in the amended complaint, Plaintiff be ordered to identify the specific
submissions and transcripts in question.

       Search Terms for Electronically Stored Information (“ESI”)

        As discussed at the 1/18 Conference, the parties have been discussing exchanging search
terms for months. Though the parties had not agreed on terms, the Wangs’ applied a broad set of
terms to ESI in their possession, produced documents from that collection, and are preparing a
final production of documents located via these search terms. As Plaintiff conceded at the 1/18
Conference, Plaintiff has not reviewed, produced or applied any search terms to the ESI in their
possession (or in the possession of the other defendants in the Wangs’ affirmative case, Kenneth
King and Raymond King). (See 1/18 Tr. at 64:17-22) Prior to the 2/26 M&C, Defendants sent
Plaintiff proposed search terms consisting of: 1) the disputed artwork and artists listed on the
Appel Inventory and corresponding artists in English and Chinese, and 2) approximately 200
terms, mainly in English, consisting mostly of names of relevant people or entities. Plaintiff
advised on the 2/26 M&C that given the breadth of the terms they were not in a position to agree
and required time to do so, but would not commit to a deadline prior to the hearing before the
Court. Given the March 15, 2019 deadline, Defendants respectfully request the Court order
Plaintiff to respond with their position no later than March 6, 2019.
      Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 7 of 8

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
February 27, 2019
Page 7 of 8

       Defendants’ Additional Document Requests

        Defendants served additional document requests in Plaintiff’s action on February 1, 2019
and document requests in Defendants’ affirmative action on February 12, 2019. Plaintiff’s time
to respond is not due until March 9, 2019 and March 14, 2019, respectively. In anticipation of
the 2/26 M&C, Defendants sent Plaintiff the categories of documents sought in relation to
Plaintiff’s action, identified below, that Defendant was seeking and suggested the parties meet
and confer in advance of the formal objections to see if the parties could agree on some
categories of documents.

       a. Additional documents specifically referenced or concerning allegations in the
          Complaint.
       b. D&C concerning persons identified in the King’s interrogatories.
       c. Copies of documents the Kings claim were false and transmitted through mails and/or
          fax.
       d. D&C you intend to use at any deposition or trial.
       e. Third party productions received in response to subpoenas issued in this action.
       f. Affidavits, declarations or other sworn testimony by YK or by anyone else
          concerning or referencing YK.
       g. D&C related to YK’s mental health.
       h. D&C concerning the reproduction/licensing of any print in the CC Wang collection
          and/or on the Appel Inventory.
       i. D&C regarding the Wangs’ finances, holdings or control of companies.
       j. Images of all artwork referenced in the Complaint and Appel Inventory.
       k. D&C regarding Le Tao and Le Style.
       l. D&C concerning: 1) Elizabeth Hammer and 2) Chao Pao Yung.
       m. D&C with media regarding the substance of the Complaint

        Requests a, c, g, i and k are the categories of documents Plaintiff already conceded are
relevant as they directly are referenced in their complaint and should be produced. Categories b,
d and e relate to documents or people identified by Plaintiff as relevant. Plaintiff cannot not
reasonably object to the production of such documents. Categories f and m speak to Plaintiff’s
admissions and or other testimony about Plaintiff’s character, which are demonstrably relevant.
Categories h and l relate directly to Defendants’ defenses. Finally, category j is crucial to
Defendants’ defense in this matter, as well as their affirmative claims. As noted above, Chinese
translation is a bit of a land mind and fraught with easily made mistakes. Indeed, one Chinese
character can have anywhere from 3-5 interpretations. Plaintiff’s allegations bring into question
certain artwork that it claims it saw in print was attributed to Defendants after the purported
Straw Man sales. Defendants should have access to any images of the artwork in dispute to
demonstrate that such artwork, when compared to what is in their possession, is inconsistent and
or was not the artwork purportedly displayed by Defendants at various exhibitions in China.
      Case 1:14-cv-07694-LJL-JLC Document 158 Filed 02/27/19 Page 8 of 8

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
February 27, 2019
Page 8 of 8

        Despite Defendants’ attempts to reach resolution without the Court’s interference,
Plaintiff was unwilling to do so. Accordingly, Defendants respectfully request that a status
conference be set on March 21, 2019, to address the Plaintiff’s additional requests should the
parties be unable to reach agreement.

       Plaintiff’s Outstanding Discovery Requests

        The Plaintiff has articulated two outstanding issues they have with Defendants’
discovery: 1) production of formation documents for Le Tao and Le Style Ltds, and 2)
inspection of the original Trust document. Both these issues were addressed at the 1/18
Conference. (See 1/18 Tr. at 76:24-79:1) Defendants maintain that they will produce the
formation documents to the extent they have them before March 15, 2019. As to the Trust
document, as Defendants have repeatedly asserted, a copy of the document in their files was
produced in its entirety and this Court already ruled on the inspection issue. Plaintiff has
articulated no other issue with Defendants’ production as outstanding or in dispute.




                                                            Respectfully submitted,

                                                            /s/ Kim Conroy

                                                            Kim Conroy

cc:    All counsel of record (by ECF)
